 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDLEVER BROTHERS COMPANYandUNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA,CIO,PETITIONER.CaseNo.1-RC-$$24.September 26,1951Decision and OrderUpon a petition duly filed, a hearing was held before Robert E.Greene, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error. and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithinthe meaning ofthe Act.2.The Petitioner and Local 116, International Chemical Workersof America, AFL, the Intervenor, are labor organizations claiming torepresent certain employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit composed of all productionand maintenance employees at the Employer's Cambridge,Massa-chusetts, plant, including employees in the Waltham,Massachusetts,warehouse.The Employer and the Intervenor contend thata mastercontract executed by them on March 14, 1950, as amended by supple-mental agreements executed on June 20, 1950, and November 13, 1950,is a bar to this proceeding.'The March 1950 master contract providedfor a 1-year term andcovered the Employer'sBaltimore,Edgewater, and St. Louisplants 2and also provided thatany present or future plants of the Lever Brothers Company,the workers of which designated the Union [the Intervenor] astheir collective bargaining agent, shall automatically come underthis agreement.On May 25, 1950, the Intervenor, following its designation as bargain-ing representative in an election conducted pursuantto a consent elec-IThe Employer also contends that the requested single-plant unit is inappropriate andthat only a multiplant unit embracing the Cambridge plant together with its plants atBaltimore,Maryland,Edgewater,New Jersey, and St. Louis,Missouri,is appropriate.TheIntervenor did not take a definitive position on this issue.In view of our finding on thecontract bar issue,we deem it unnecessary to pass upon this contention.2Although the Cambridge employees have been embraced by similar agreements executedduring the preceding 4-year period,their representatives withdrew from the 1950 jointplant contract negotiations before the execution of the mater contract.96 NLRB No. 60. LEVER BROTHERS COMPANY449tion:ab eement executed by all the parties herein, was certified as thebargaining representative of the Cambridge employees sought herein.Thereafter, the Employer and the Intervenor executed the June sup-plemental agreement mentioned above, which provided for the, in-clusion of the Cambridge employees within the coverage of the March1950' master contract.On' June 29, 1950, this amendment was ap-proved by the Cambridge plant membership.On November 13, 1950,.theEmployer and the Intervenor executed,-the second supplementalagreement, which likewise amended the March 1950 contract, provid-ing for certain wage increases and extending its term until March 17,1952.This supplement, although disapproved by a majority of theemployees of the Cambridge plant, was nevertheless ratified by amajority of the employees in the four plants covered by the March andJune 1950 agreement and thereupon became effective.The petitionherein was filed on April 26,1951.As the petition was not filed untilafter.the execution of the March 1950 contract and the June and No-vember 1950 supplements, these contracts, if validly applicable to theemployees of the Cambridge plant, would normally bar an electionamong these employees.3In support of its assertion that the March 1950 contract and theJune and November 1950 supplemeiital agreements do not bar t:iisproceeding, the Petitioner contends that (a) the inclusion of theCambridge operations within the coverage of the master agreementresulted in a material change in the unit for which the Intervenor wascertified in May 1950 thereby under Board precedent,4 rendering theMarch and June contracts ineffective; (b) the June supplement islikewise invalid because the Intervenor's Cambridge plant membershiphad no knowledge whatever of the merger proposition at the time theyvoted to ratify that agreement; and (c) the action of the Cambridgeemployees in disapproving the November extension agreement nulli-fies that contract insofar as this proceeding is concerned.We findno merit in these contentions.With respect to the Petitioner's first contention, there was, in fact,no change accomplished in the Cambridge certified unit.Unlike thesituations involved in the cases cited in the Petitioner's brief whereactual changes occurred in the composition of the Board-certifiedunits,5 here the contracting parties merely achieved a merger of a3Although,under the Board's contract bar principles,the November 1950 agreementmight be regarded as a "premature extension"of the March 1950 contract,the petitionwas not timely filed with respect to the March 1950 contract's expiration date and thereforewould be barred by the November 1950 extension.Moreover,'November 1950 agree;ment was executed well within the certification year at the Cambridge plant, it would inany event constitute a bar to this petition for representation of the Cambridge plantemployees.4Savannah Electric and Power Company,48 NLRB 33;The Mathieson Alkali Works,.51 NLRB 113.See cases cited in.footnote 4. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmaller unit into a larger group which has a strong community of in-terest in the subject matter of collective bargaining, such as the Boardcustomarily finds an appropriate unit .6As to the contention that the June supplemental agreement wasnot validly ratified because the employees who voted did not knowthat they were approving the merger of the Cambridge unit into themultiplant contractual unit, it is the practice of the Board in repre-sentation cases, at least so far as the question of the bar to a proceed-ing is concerned, to presume the legality of a collective bargainingagreement, absent obvious irregularities such as, for example, unau-thorized union-security provisions.?We perceive no reason in thiscase for departing from, our established practice. In any event, inthe light of the provisions as to coverage of the Intervenor's multi-plant contracts, we believe that "it may fairly be assumed that theCambridge 'employees, by selecting the Intervenor as their bargainingrepresentative in the May consent election, indicated their desire tobe included in the existing multiplant unit covered by the Marchcontract.Regarding the further contention that the November extensionagreement cannot operate as a bar because a majority of the employeesiiithe Cambridge plant disapproved it, there is uncontroverted evi-dence in the record that beginning in 1946 and continuing through1950 all questions relating to collective bargaining that affected theplants covered by existing master contracts, such as ratification ofamendments, were decided by a majority vote of the combined mem-bership of the Intervenor in all plants covered by such agreements .sIt is evident that a substantial majority of the employees in the fourplants covered by the March and June contracts approved the Novem-ber amendment and that the parties regarded it as in effect.Accordingly, in view of the foregoing, we find that the currentagreements covering the Cambridge' plant employees bar a presentdetermination of representatives.,We shall, therefore, dismiss thepetition.OrderITISHEREBY ORDEREDthat thepetitionfiled hereinbe, and the samehereby is,dismissed.8 See,e.g., Lone Star Producing Company,85NLRB 1137,and casescited therein.4 See.Columbia River Salmon and Tuna Packers Association,91 NLRB 1424:Electro-MetallurgicalCompany,73 NLRB 1396;Wilmington Terminal Warehouse Company,68NLRB 299. Seealso.Irving,Feller,d/b/a SportGirlCo. and/or Annex Sportwear, Inc.,90 NLRB 133,unpublished in bound volume.8 Illustrativeof past practice is the fact,that in 1947 a majority of the employees, in theEdgewaterplant votedagainst an amendment affectingall the plantscovered by the masteragreement then in existence,whereas the employees in the remaining plants approved theamendment.Notwithstandingthe expressed disapproval of the Edgewater employees,the amendment became binding as to all plants,including Edgewater.t